In an action to recover damages for personal injuries, etc., the defendant Cava Construction Co., Inc., appeals, as limited by its notice of appeal and by its letter dated May 23, 2005, from so much of an order of the Supreme Court, Queens County (Polizzi, J.), dated September 29, 2003, as granted the plaintiffs’ motion for summary judgment on the issue of liability pursuant to Labor Law § 240 (1).
Ordered that the order is affirmed insofar as appealed from, with costs to the respondents.
*521The plaintiffs established their prima facie entitlement to summary judgment (see Martinsen v County of Nassau, 249 AD2d 519 [1998]; Bryan v City of New York, 206 AD2d 448, 449 [1994]). The evidence offered by the appellant in opposition was insufficient to raise a triable issue of fact (see Segarra v All Boroughs Demolition & Removal, 284 AD2d 321 [2001]; Figueroa v Manhattanville Coll., 193 AD2d 778 [1993]). The Supreme Court therefore was correct in granting the plaintiffs’ motion for summary judgment on the issue of liability pursuant to Labor Law § 240 (1) (see Whalen v Sciame Constr. Co., 198 AD2d 501 [1993]; Pineda v 79 Barrow St. Owners Corp., 297 AD2d 634 [2002]; cf. Allen v Village of Farmingdale, 282 AD2d 485 [2001]). Prudenti, P.J., Cozier, Santucci and Lifson, JJ., concur.